Art Unit: 2447
	DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1, and 17-19 in the Request for Continued Examination filed on 11/15/2021.  Claim 13 is cancelled.
Claims 1-12 and 14-21 remain pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 14-21 filed on 11/15/2021 have been considered but they are deemed to be moot in view of new grounds of rejection.

Allowable Subject Matter
Claims 1-12, 14-16, 18, and 21 are allowed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frommer (US 2016/0129464 A1), hereinafter Frommer, in view of Roquemore, III (US 2018/0027635 A1), and further in view of Eom et al. (US 2009/0113538 A1), hereinafter Eom.
Regarding claim 17, Frommer discloses 
A controllable bathing system (communication system employing a shower head adapter, FIG. 7) comprising:
	a shower (shower head 300, FIG. 7);
	a pairing station (adapter device 100, FIG. 7) associated with the shower (shower head 300, FIG. 7) and having a pairing interface (accessory port 161, FIG. 6), and wherein the pairing interface is located on or in the region of the shower (FIG. 4 & FIG. 6 & page 3, [0035]: the adapter device is coupled between a steam and a shower head; page 4, [0043]: the port is used to transmit data to and from the shower head adapter to a computing device; Bluetooth or near-field communication dongle is plugged into the port); and
	a portable user device (computing device/phone 710, FIG. 7) arranged to be used to control the shower (page 5, [0053]: toggle the state of the shower and control a shower is running via application), the portable user device being able to control one or more functions of the shower only while the portable user device is paired with the pairing station, the one or more functions including one or more of changing water temperature and changing flow rate of water through any one or more selected outlets of the shower (page 5, [0053]: users control the temperature of the water flowing through the adapter and out of the shower head).
 
Frommer does not explicitly disclose 
a pairing station comprises a wall-mounted button that is configured to require a user’s presence for activation;
	wherein the portable user device is paired with the pairing station by activation of the pairing interface by the user when the portable user device is in a pairing region.

However, Roquemore discloses 
a pairing station comprises a wall-mounted button that is configured to require a user’s presence for activation (page 5, [0044]: a button on a wall switch must be pressed);
	wherein the portable user device is paired with the pairing station by activation of the pairing interface by the user when the portable user device is in a pairing region (page 5, [0044]: press a button on a wall switch and the wall switch can transmit an active beacon; the active beacon is a wireless transmission of an advertising packet or the like to indicate to other Bluetooth enabled devices in the vicinity that the wall switch is attempting to essentially connect/pair itself with another device).


	One of ordinary skill in the art would be motivated to utilize the teachings of Roquemore in the Frommer system in order to initiate pairing between devices as desired.
Frommer and Roquemore do not explicitly disclose 
wherein pairing the portable user device with the pairing station authorizes the portable user device to provide control signals directly to the shower.

However, Eom discloses 
wherein pairing the portable user device with the pairing station authorizes the portable user device to provide control signals directly to the shower (page 5, [0085]: the mobile agent is authorized to control service corresponding to a temperature control role and a water-level control role; the mobile agent controls the water-supply apparatus to fill a bathtub with warm water suitable for bathing up to an appropriate water level based on the granted authority).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Eom to Frommer and Roquemore in order to achieve the feature because Frommer and Roquemore disclose connecting devices (Frommer: page 4, [0045]) and Eom further suggests mobile device is authorized to control water-supply apparatus (page 5, [0085]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Eom in the Frommer and Roquemore system in order to provide secure system to users.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frommer in view of Roquemore, and further in view of Doyle et al. (GB 2529645A), hereinafter Doyle.
Regarding claim 19, Frommer discloses 
A non-transitory computer-readable medium containing instructions constituting a computer application for controlling a shower, the computer application being arranged to:
pair (connect) a portable user device (computing device/phone 710, FIG. 7) on which the computer application is installed (page 5, [0050]: application installed on the mobile device of the user) with a pairing station (adapter device 100, FIG. 7) associated with the shower (shower head 300, FIG. 7) (page 4, [0045]: the adapter is wirelessly connected to a computing device), wherein the pairing interface is located on or in the region of the shower (FIG. 4 & FIG. 6 & page 3, [0035]: the adapter device is coupled between a steam and a shower head; page 4, [0043]: the port is used to transmit data to and from the shower head adapter to a computing device; Bluetooth or near-field communication dongle is plugged into the port);
	receive user input relating to desired control of the shower (page 5, [0053]: the shower head adapter is controlled remotely from a computing device; users not only control whether a shower is running via the application, they also control and configure the temperature of the water flowing through the adapter and out of the shower head); and
	send a control signal arranged to cause the shower to respond to the user input (page 4, [0045]: the adapter is wirelessly connected to a computing device; information and commands are transmitted back and forth wirelessly between the mobile device and the adapter; page 5, [0053]: the shower head adapter is controlled remotely from a computing device; users not only control whether a shower is running via the application, they also control and configure the temperature of the water flowing through the adapter and out of the shower head);


Frommer does not explicitly disclose 
the portable user device is paired with the pairing station by activation of a pairing interface of the pairing station by the user when the portable user device is in a pairing region;
a wall-mounted button that is configured to require a user’s presence for activation;

However, Roquemore discloses 
	the portable user device is paired with the pairing station by activation of a pairing interface of the pairing station by the user when the portable user device is in a pairing region (page 5, [0044]: press a button on a wall switch and the wall switch can transmit an active beacon; the active beacon is a wireless transmission of an advertising packet or the like to indicate to other Bluetooth enabled devices in the vicinity that the wall switch is attempting to essentially connect/pair itself with another device);
a wall-mounted button that is configured to require a user’s presence for activation (page 5, [0044]: a button on a wall switch must be pressed).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Roquemore to Frommer in order to achieve the feature because Frommer discloses connecting devices (page 4, [0045]) and Roquemore further suggests pairing devices after pressing a button (page 5, [0044]).


Frommer and Roquemore do not explicitly disclose 
	causing an authentication code to be transmitted between the pairing station and the portable user device, wherein the authentication code is used to authenticate future communications from the portable user device to authorize the portable user device to control the shower.

However, Doyle discloses 
	causing an authentication code to be transmitted between the pairing station and the portable user device, wherein the authentication code is used to authenticate future communications from the portable user device to authorize the portable user device to control the shower (FIG. 10 & FIG. 11 & page 23, lines 12-19: the external device communicates the digital validation key DVK to the validation circuit of the controller, which in turn determine a validity of the digital validation key DVK; if the digital validation key DVK is determined to be authentic and valid, the controller will permit activation of the shower apparatus).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Doyle to Frommer and Roquemore in order to achieve the feature because Frommer and Roquemore disclose connecting devices (Frommer: page 4, [0045]) and Doyle further suggests sending digital validation key to controller for permission to activate shower apparatus (page 23).
	One of ordinary skill in the art would be motivated to utilize the teachings of Eom in the Frommer and Roquemore system in order to provide secure system to users.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frommer in view of Roquemore, in view of Doyle, and further in view of Loladia et al. (US 10,382,203 B1), hereinafter Loladia.
Regarding claim 20, Frommer, Roquemore, and Doyle disclose the non-transitory computer-readable medium described in claim 19.  Frommer, Roquemore, and Doyle do not explicitly disclose
the computer application has a pairing mode and must be in the pairing mode when the pairing interface is activated for pairing to be successful.

However, Loladia discloses 
the computer application has a pairing mode and must be in the pairing mode when the pairing interface is activated for pairing to be successful (Col. 10, lines 19-21: the user activates a pairing mode on the companion app and mobile device, the user also initiates a pairing mode on the IoT device).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Loladia to Frommer, Roquemore, and Doyle in order to achieve the feature because Frommer, Roquemore, Doyle disclose computing device wirelessly connected to a shower head adapter (Frommer: page 4, [0045]) and Loladia further suggests pairing devices after activated a pairing mode on an app of computing device (Col. 10, lines 19-21).
	One of ordinary skill in the art would be motivated to utilize the teachings of Loladia in the Frommer, Roquemore, and Doyle system in order to manage large numbers of devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bauer et al. (US 2018/0012471 A1).  Button is depressed for more than 3 seconds and wearable device activates a pairing mode for communication with the mobile device.
Tayenaka et al. (US 2016/0258144 A1).  Detect a person’s proximity to smart water conservation system; mobile application provides user with comprehensive shower statistics.
Laflamme et al. (US 2017/0041159 A1).  Establishing connection between auxiliary device and bathing unit controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





Kaylee Huang
12/03/2021
/KAYLEE J HUANG/Examiner, Art Unit 2447